            Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :       Case No. 21-CR-106-TJK-2
                                             :
JEROD WADE HUGHES,                           :
                                             :
               Defendant.                    :

      GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR
MODIFICATION OF PRETRIAL ORDER REGARDING CONDITIONS OF RELEASE

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, respectfully submits this opposition to Defendant Jerod Wade Hughes’s (“the

defendant”) Motion for Modification of Pretrial Order Regarding Conditions of Release, filed on

September 2, 2021. Dkt. 39. The defendant seeks to amend his conditions of release – conditions

which he affirmatively proposed (Dkt. 8, at 6) – by: (1) removing the GPS monitoring

requirement 1; and (2) lifting his home detention condition. The Government opposes removing

the defendant’s location monitoring requirement. Assuming the location monitoring condition

remains intact, the Government does not oppose modifying the home detention condition for the

narrow purpose of allowing the defendant to pursue additional employment opportunities, with the

permission of his Pretrial Services Officer. Under such circumstances, the Government would

request that the Court require the defendant to provide his Pretrial Services Officer with advance




1
  It is the Government’s understanding that defendant is being monitored by radio frequency
electronic monitoring, not GPS monitoring. See Dkt. 23, at 2. Whereas GPS monitoring can
track where a defendant is at all times, radio frequency monitoring only tracks when the
defendant is at home. Both GPS and radio frequency monitoring require the defendant to be
outfitted with some type of wearable technology, such as an anklet or bracelet.
                                                 1
          Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 2 of 7




notice of any planned travel for his employment, including dates, times, location, and expected

duration of travel.

                                  FACTUAL BACKGROUND

       The defendant is charged in a nine-count Indictment for offenses committed inside the U.S.

Capitol Building on January 6, 2021. The defendant was one of the first ten rioters to enter the

U.S. Capitol Building on January 6. After jumping through a broken window next to the Senate

Wing door, the defendant, alongside another rioter, began kicking at the Senate Wing door until it

broke open. The defendant caused over $1,000 in damage to the Senate Wing door.

       Next, the defendant joined a group of rioters in pursuing U.S. Capitol Police Officer

Eugene Goodman up the Senate staircase and to the Ohio Clock Corridor. There, the defendant

was seen shouting at the U.S. Capitol Police officers assembled in the Ohio Clock Corridor. The

defendant then left the Capitol Building through the northeast Senate Carriage door at

approximately 2:18 p.m. As he left the U.S. Capitol building, the defendant likely witnessed

several U.S. Capitol Police officers being assaulted by rioters. 2

       Despite having already been instructed to leave the Capitol building, the defendant instead

ignored officer commands and re-entered the Capitol Building through the East Rotunda Door at

approximately 2:40 p.m. As he re-entered, the defendant rubbed shoulders with U.S. Capitol

Police officers who were actively working to shut the doors that had been broken open by rioters

only moments prior.




2
 See Jayden X, “The Insurrection Of The United States Capitol And Shooting of Ashli Babbitt,”
YouTube (Jan. 7, 2021), available at https://www.youtube.com/watch?v=PfiS8MsfSF4 (Time
Stamp: 8:45-9:00).
                                                  2
          Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 3 of 7




                                           JEROD HUGHES

                                                                    USCP Officer




       The defendant proceeded up the stairs to the third floor of the U.S. Capitol building, where

he entered the Senate gallery. He then traveled back downstairs and walked on to the Senate floor,

where he remained for approximately two minutes. The defendant eventually left the Capitol

Building through the northeast Senate Carriage Door – the same door from which he had

previously been ordered to leave – at approximately 2:51 p.m., nearly 40 minutes after he first

entered the building.

       The defendant was prepared and eager to engage in lawless activity in Washington D.C.

on January 6. His text messages to friends and his fellow “patriots” in the days leading up to the

January 6 rally show that he was prepared to “drop the hammer” and “make you proud.” See Dkt.

21, at 2. And despite witnessing law enforcement officers being assaulted inside the U.S. Capitol

on January 6, the defendant expressed no remorse for his actions; rather, he bragged to his friends

about repeatedly breaking into the Capitol Building. Id. at 3. In fact, he claimed to have felt like

he was “behaving like a model citizen ready to reclaim my country,” and that “not [enough] people

followed” him inside. Id. at 4.

       The defendant has a history of violating conditions of release. Approximately fifteen years

ago, the defendant was convicted of two felony controlled substance offenses, the latter offense


                                                 3
          Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 4 of 7




having been committed while the defendant was on release for the first. The defendant also has a

relatively recent history of violence, having accrued three misdemeanor convictions for assault

and disorderly conduct based on various bar fights and physical altercations in 2013 and 2015.

                                  PROCEDURAL HISTORY

       The defendant was charged by criminal complaint on January 28, 2021, and self-

surrendered on February 1, 2021. Dkt. Nos. 1, 28.     That same day, the defendant had his initial

appearance in the United States District Court for the District of Montana and was ordered detained

pending trial.

       On February 10, 2021, a federal grand jury in the District of Columbia returned an

indictment charging the defendant and his brother, Joshua Calvin Hughes, with three felonies and

six misdemeanors. Dkt. 3. The felony offenses include Civil Disorder, in violation of 18 U.S.C.

§ 231(a)(3), Obstruction of an Official Proceeding, in violation of 18 U.S.C. §§ 1512(c)(2) and 2,

and Destruction of Government Property, in violation of 18 U.S.C. §§ 1361 and 2. Id. The

maximum penalty for Obstruction of an Official Proceeding is twenty years’ imprisonment. See

18 U.S.C. § 1512(c)(2).

       The defendant had his initial appearance in the United States District Court for the District

of Columbia on March 10, 2021. On March 24, 2021, defendant filed a Motion for Modification

of Bond to Place the Defendant on Conditional Release Pending Trial (hereinafter, “Bond

Motion”). Dkt. 8. The Court held a hearing on the defendant’s Bond Motion on April 1, 2021.

See Dkt. 17 (Transcript of April 1, 2021 Bond Hearing). At the conclusion of the hearing, the

Court provided the parties the opportunity to submit supplemental briefing regarding, among other

things, the defendant’s criminal history, and continued the hearing to April 7, 2021. Id. at 42.




                                                 4
          Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 5 of 7




       At the April 7 continued hearing, the Court expressed concern about the defendant’s ability

to comply with conditions of release, finding it “significant” that one of defendant’s felony

convictions “was committed while on release for an earlier one which suggests issues complying

with conditions of release.” See Dkt. 41, at 35 (Transcript of April 7, 2021 Bond Hearing). The

Court also found that the nature and circumstances of the defendant’s offense, including the

Government’s proffered evidence of planning, weighed slightly in favor of detention. Id. at 33.

The Court ultimately found that the defendant’s danger to the community could be mitigated

through the imposition of several additional conditions of release under 18 U.S.C. § 3142(c)(1)(B),

including radio frequency location monitoring and home detention. Id.; see also Dkt. 23 (Order

Setting Conditions of Release).

                                         ARGUMENT

  I.   Applicable Authority

       A defendant may file a motion for amendment of conditions of release with the court

having original jurisdiction over the offense.        18 U.S.C. § 3145(a)(2).      A defendant’s

“compliance—even model compliance—with the Court’s requirements is not enough to warrant

adjustment of [the defendant’s] pretrial release conditions.” United States v. Henry, 314 F. Supp.

3d 130, 133 (D.D.C. 2018). Rather, a defendant must demonstrate that there “has been a

development in [his] situation that would affect the Court’s assessment of the ‘least restrictive’

conditions of release that ‘will reasonably assure . . . the safety of any other person and the

community.” Id. (quoting 18 U.S.C. § 3142(c)); cf. United States v. Bikundi, 73 F. Supp. 3d 51,

55 (D.D.C. 2014) (“As the D.C. Circuit has noted, the mere passage of time, without a substantial

change in the ‘underlying reasons for this court’s prior decisions’ regarding pretrial [conditions]




                                                5
          Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 6 of 7




is generally not sufficient to warrant reconsiderations.”) (quoting United States v. Ali, 534 Fed.

App’x 1, 2 (D.C. Cir. 2013) (per curiam)).

 II.   Location Monitoring and Home Detention Remain the Least Restrictive Means to
       Ensure the Safety of the Community.

       Defendant has not presented any facts or developments regarding his situation that affect

this Court’s assessment of the least restrictive conditions of release that will reasonably assure the

safety of any other person and the community. 18 U.S.C. § 3142(c). Rather, the defendant asserts

– without any supporting documentation – that the current conditions of release place a substantial

financial burden on the defendant and his family. See Dkt. 39, at 2. To the extent there has been

any material change in defendant’s ability to pay for the location monitoring equipment, the

defendant may raise that issue with his Pretrial Services Officer, who can adjust the cost if

necessary and if supported by appropriate documentation.

       The embarrassment or discomfort that defendant may experience while wearing the

location monitoring equipment similarly does not affect this Court’s assessment of the least

restrictive conditions of release that will reasonably assure the safety of any other person and the

community. Cf. United States v. Gabriel Garcia, No. 21-cr-129 (ABJ), Dkt. 35 (Sept. 13, 2021)

(denying defendant’s request to remove the GPS monitoring condition where defendant

complained that the ankle bracelet was uncomfortable and embarrassing). The disregard and

disrespect defendant exhibited toward authorities on January 6 – including his repeated entries

inside the Capitol building, his pursuit of Officer Goodman up the Senate staircase, and his

unapologetic text messages to friends after January 6 – coupled with the defendant’s history of

violent behavior and of violating court-ordered terms of supervision, give rise to legitimate

concerns about the defendant’s likelihood to engage in similar acts and the defendant’s ability to

comply with the Court’s conditions of release. Therefore, radio frequency monitoring – and the


                                                  6
          Case 1:21-cr-00106-TJK Document 42 Filed 09/16/21 Page 7 of 7




additional accountability that it provides – is justified by the allegations against the defendant and

the need to protect the community.

       Finally, the defendant further requests that he be given the opportunity to earn additional

income for his family by pursuing occasional work opportunities outside his district. Based on

defense counsel’s proffer, the Government does not oppose modification of the defendant’s home

detention and out-of-district travel conditions to delegate to Pretrial Services the authority to

approve limited out-of-district travel for employment purposes only. Under such circumstances,

the defendant should be required to inform his Pretrial Services Officer, in advance of any travel,

the location and duration of his expected travel, including the name and address of the hotel where

he will be staying.

                                                      Respectfully submitted,

                                                      CHANNING PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793

                                               By:    /s/ Hava Arin Levenson Mirell
                                                      Hava Arin Levenson Mirell
                                                      Assistant United States Attorney
                                                      Detailee
                                                      CA Bar No. 311098
                                                      United States Attorney’s Office
                                                      312 N. Spring St., Suite 1100
                                                      Los Angeles, CA 90012
                                                      Phone: (213) 894-0717
                                                      Hava.Mirell@usdoj.gov




                                                  7
